Appellant was convicted of theft of a mule, and his punishment assessed at two years confinement in the penitentiary.
The only question raised by appellant is the sufficiency of the evidence. The evidence shows that appellant was found in possession of the prosecuting witness' mule. The mule was thoroughly identified as prosecuting witness' mule. He gave an explanation to the effect that he had bought or traded for the mule sometime before his possession was discovered. He took the mule to Uvalde County and traded the mule off for a horse. The court charged on circumstantial evidence, and properly presented the law applicable to the facts of this case, and the evidence supports the verdict. The judgment is affirmed.
Affirmed.
[Rehearing denied October 13, 1909.]